Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 09/15/2020. In virtue of this communication, claims 1 – 19 have been canceled; claims 20 – 24 have newly added. Claims 20 – 24 are currently pending in the instant application.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 20 is for a method for sharing digital images and digital videos in a wireless communication device which have a digital image capture capability. Thus the wireless communication device using the digital image capture device to capture images not for record videos, so sharing both digital images and digital videos with the same wireless communication device is not cover in the Specification. Notes that in the Specification filed 06/02/2000 stated that the WCD may be operable to be coupled to a 
Claims 21 - 24 are also rejected because they directly / indirectly depend to claim 20.
4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationship is: a digital video recorder since claim 20 is for a method for sharing digital images and digital videos in a wireless communication device which have only a digital image capture capability.
6.	Claims 20 and 22 recite the limitation "a network location" in steps a) and e).  There is insufficient antecedent basis for this limitation in the claims.
Claims 20 and 24 recite the limitation “a wireless communication device” in steps a) and f). There is insufficient antecedent basis for this limitation in the claim.
Claims 21 - 24 are also rejected because they directly / indirectly depend to claim 20.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

8.	Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10.771,934 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 23 (which including claim 20 and 22) are found in claims 1 and 12 of U.S. Patent No. 10.771,934 B2, except the Patent not including the step providing wireless access to the at least one digital image or digital video to at least one second user on a wireless communication device having a digital image capture capability and the software routine resident thereon. However, this limitation is found in Liwerant et al. (2005/0246752) in Fig. 1, Fig. 2, [0010], [0037]. Thus it would have been obvious to one ordinary skill in the art that the viewer can use a handheld device such as a PDA or a cellular telephone to do process as in Patent No. 10.771,934 B2 and that can connect to a network such as the Internet or by the use of wireless communication in order to view the video segment and images.


Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

10.	Claims 20 – 24 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Liwerant et al. (hereinafter “Liwerant”) (Pub # US 2005/0246752 A1).
Regarding claim 20, Liwerant discloses a method for sharing digital images and digital videos comprising the steps of: 
a) providing a first non-transitory medium (see 60 in Fig. 1) having a network location (see Fig. 1, Fig. 2, [0034], [0036], [0039], [0046] for Video hosting server including Web site www.VideoShare.com); 
b) providing a software routine wirelessly downloadable to a wireless communication device (see [0034] for VideoShare Producer is a software application package that the user can download to his computer from the Web site www.VideoShare.com), the wireless communication device having a digital image capture capability and a second non-transitory medium (see 20 in a computer system 10 in Fig. 1, see [0033], [0035]); 
c) the software routine for wirelessly relaying digital images, digital videos and instructions between the first and the second non-transitory mediums (see Fig. 1, [0004], [0010] for [0033] – [0036], [0090] for software automates a number of steps in 
d) detecting a first user initiated request communicated wirelessly from the wireless communication device and authenticating the request from the first user with a login identification associated with the first user (see 604 in Fig. 6B, [0049], [0050], [0090] for user login with unique identifier such that authenticates the identity of the user to the server); 
e) the software routine allowing the first user to select at least one digital image or digital video from the wireless communication device and to wirelessly transmit the at least one digital image or digital video from the secondary non-transitory medium to the first non-transitory medium to a network location (see 605, 645 in Fig. 6B, [0010], [0056], [0090] for the user selects video segment and software automates a number of steps in connection with uploading a video segment); and 
Page 3 of 5f) providing wireless access to the at least one digital image or digital video to at least one second user on a wireless communication device having a digital image capture capability and the software routine resident thereon (see [0010], [0037], [0038], [0045] for the user who stored the video can send a message to an intended viewer, so that the viewer can access and view the video segment).
Regarding claim 21, Liwerant discloses where in step a) the network location is uniquely generated for the first user (see [0039] for the user can install the VideoShare Producer software on computer and can register with the VideoShare.com hosting 
Regarding claim 22, Liwerant discloses wherein step e) further comprises the step of the software routine allowing the first user to process the at least one digital image or digital video prior to wirelessly transmitting the at least one digital image or digital video from the secondary non-transitory medium to the first non-transitory medium to a network location (see [0035] for prerecorded video segments in video recorder).
Regarding claim 23, Liwerant discloses wherein the process comprises at least one of: compressing the at least one digital image or digital video; filtering the at least one digital image or digital video; generating a thumbnail of the at least one digital image or digital video; flagging the at least one digital image or digital video for subsequent thumbnail generation; resizing the at least one digital image or digital video; converting the at least one digital image or digital video to a different digital format; updating a database with the at least one digital image or digital video; dynamically generating a web site containing the at least one digital image or digital video; dynamically generating a web page containing the at least one digital image or digital video; associating a memo with the at least one digital image or digital video; associating a tag with the at least one digital image or digital video; associating an audio recording with the at least one digital image or digital video; and combinations thereof (see 640 in Fig. 6A, 6B, [0075] for creating a "Thumbnail" JPEG snapshot of the video file).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645